Citation Nr: 0903148	
Decision Date: 01/29/09    Archive Date: 02/09/09

DOCKET NO.  04-37 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a psychiatric disability other than PTSD, 
claimed as a "nervous condition". 


REPRESENTATION

Veteran represented by:	Keith D. Snyder, Esq.




ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The veteran served on active duty from November 1963 to 
September 1965.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2002 rating decision of the 
Department of Veteran Affairs (VA) Regional Office in New 
York, New York.  During the pendency of the appeal, the 
veteran relocated; original jurisdiction now resides at the 
VA Regional Office in St. Petersburg, Florida.

The prior history of this case was stated in the Board's 
October 2007 decision and remand, and will not be repeated 
herein.  

In October 2007 there were five issues on appeal, as follows:

(1) Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for hearing loss; (2) 
Whether new and material evidence has been received which is 
sufficient to reopen a previously denied claim of entitlement 
to service connection for tinnitus; (3) Entitlement to 
service connection for Meniere's disease; (4) Entitlement to 
service connection for post-traumatic stress disorder (PTSD); 
and (5) Whether new and material evidence has been received 
to reopen a previously denied claim of entitlement to service 
connection for a psychiatric disability other than PTSD, 
claimed as a "nervous condition."

In its October 2007 decision, the Board denied the veteran's 
claim of entitlement to service connection for Meniere's 
disease.  That matter has been resolved and will be discussed 
no further herein.  See 38 C.F.R. § 20.1100 (2008).  The 
Board determined that there was new and material evidence 
sufficient to reopen the previously denied claims of service 
connection for hearing loss and for tinnitus.  
The Board remanded the issues of service connection for 
hearing loss, tinnitus, PTSD, and for a psychiatric 
disability other than PTSD for further development.  The case 
has now been returned to the Board for further consideration 
of the appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board regrets the necessity of having to remand this case 
again.  However, for reasons explained immediately below a 
remand is unfortunately necessary.

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for PTSD.

As was noted in the Introduction, in October 2007 the Board 
remanded the veteran's claims for additional development.  
After the development required by the Board was completed, 
the AOJ was directed to adjudicate the veteran's claims of 
entitlement to service connection for hearing loss, tinnitus, 
and PTSD.  If the claims remained denied, the AOJ was to 
provide the veteran with a supplemental statement of the case 
(SSOC).  This evidently did not happen.  In this connection, 
the Board observes that it repeatedly contacted the AMC on 
the chance that a SSOC was prepared but was not associated 
with the veteran's claims folder.  No SSOC was identified.  

Because the Board's remand instructions have not been 
complied with, these issues must be remanded again.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance].

4.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a psychiatric disability other than PTSD, 
claimed as a "nervous condition". 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (the Court) 
determined that to comply with the notice requirements of the 
VCAA, "VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim."  The 
Court also noted that "the VCAA requires [VA] to look at the 
bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial."  

In this case, the August 2002 VCAA notice letter informed the 
veteran of the old new and material standard.  However, the 
veteran's claim to reopen service connection for a nervous 
condition was filed in August 2002, after the change in the 
regulation which was effective August 29, 2001.  See 66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) [codified at 38 C.F.R. § 
3.156 (2008)].  Therefore, the claim to reopen service 
connection for a nervous disorder has to be adjudicated by 
applying the law currently in effect, 38 C.F.R. § 3.156(a) 
(2008).  That letter did not inform the veteran of applicable 
law, that is, the current new and material standard contained 
in 38 C.F.R. § 3.156 (2008). 

Furthermore, the August 2002 VCAA notice letter did not 
notify the veteran of the grounds upon which the earlier VA 
decision denied his claim.  Under the Court's holding in Kent 
this must be accomplished. 

If, as here, there is a procedural defect with respect to the 
notice required under the VCAA, this may not be cured by the 
Board.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The Board 
therefore must remand the case because the record does not 
show that the veteran was provided adequate notice under the 
VCAA and the Board is without authority to do so.  Any error 
by VA in providing the notice required by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) is presumed prejudicial.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

Accordingly, the case is REMANDED for the following action:

1.  VBA should provide the veteran with a 
notice letter which complies with the 
notification requirements of the VCAA, as 
amplified by Kent.

2.  After undertaking any development 
which it deems to be necessary, VBA should 
readjudicate the veteran's claims.  If the 
benefits sought on appeal remain denied, 
VBA should provide the veteran with a 
supplemental statement of the case and 
allow an appropriate period of time for 
response.  Thereafter, the claims folder 
should be returned to the Board for 
further appellate review if otherwise in 
order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


